Citation Nr: 0518426	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a urinary disorder, 
to include prostate disorder, to include as secondary to 
Agent Orange exposure. 

3.  Entitlement to service connection for a vision disorder 
to include cataracts.

4.  Entitlement to service connection for liver inflammation.

5.  Entitlement to service connection for arthritis, 
bilateral hands.  


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Salt Lake City, Utah, which denied the issues on appeal.  The 
matter was subsequently transferred to the RO in Anchorage, 
Alaska, which continued to deny all issues on appeal 
following the receipt of additional evidence, including 
additional service medical records, which were obtained.

The issues of entitlement to service connection for 
hypertension, a urinary disorder to include prostate 
disorder, a vision disorder to include cataracts, and 
arthritis of the bilateral hands are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence of record does not indicate that 
the veteran currently has a disability associated with his 
liver.


CONCLUSION OF LAW

Service connection for liver inflammation is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated in January 
2001 prior to the issuance of the February 2002 rating 
decision, the RO advised the appellant of the VCAA and of the 
evidence it had and what evidence was needed to prevail on 
his claim.  Because the notice predated the rating decision, 
it is in compliance with the provisions of 38 C.F.R. 
§ 3.159(b).  He was notified of the responsibilities of the 
VA and the claimant in developing the record.  Specifically, 
the appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion 
in a February 2002 rating decision, September 2002 rating 
decision (reconsideration after submission of additional 
evidence) and October 2003 statement of the case (SOC), of 
the applicable law and reasons for the denial of this claim.  
The Board concludes that VA has met its duty to assist in 
this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records VA medical records and VA examination reports.  No 
further medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain medical opinion 
in support of the appellant's claim for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Service medical records reflect that the veteran on entrance 
examination of October 1952 and January 1953 entrance had no 
findings liver problems shown on clinical examination.  He 
denied having stomach or liver trouble in both reports of 
medical history accompanying the October 1952 and January 
1953 examinations.  

A March 1955 periodical examination revealed no significant 
findings regarding the liver.  He was noted to be underweight 
by about 10 pounds, but there was no underlying disease 
evident and no rapid weight change.  

An October 1967 treatment record documented symptoms of upset 
stomach with epigastric pain, with mild fever, vomiting, 
itching skin, sweats and anorexia.  The impression was 
gastroenteritis, versus questionable hepatitis, versus 
questionable ulcer.  His testing included SGOT.  On follow up 
a few days later, his SGOT reading was 58, he was feeling a 
little better, was still anorexic, but eating three times a 
day.  His epigastric pain had decreased but was still 
present.  Subsequent medical records and periodic 
examinations reflect no evidence or complaints suggestive of 
liver problems.  

The veteran's March 1982 retirement examination revealed no 
evidence of liver problems reported.  This retirement 
examination is noted to have detailed various other medical 
problems.  

The reports of VA examinations dated in November 1982 and 
February 1983 revealed no evidence of liver problems, the 
cursory examinations of the digestive system, lymphatic 
system and genitourinary system showed no complaints or were 
within normal limits.  

Subsequent VA treatment records are negative for any findings 
referable to the liver.  He underwent a sigmoidoscopy in 
October 1997, which diagnosed mild diverticulosis, internal 
hemmorhoids, but otherwise normal findings.  The remainder of 
the VA treatment records address treatment for various 
problems including prostate problems, cataracts and high 
blood pressure, but make no mention of any liver disorder.  

The report of an August 2002 VA examination reflects a 
history given by the veteran of having had a liver 
inflammation while in Thailand between 1967 and 1968.  This 
was said to have resolved with no sequalae.  He denied any 
problems with his pancreas or gallbladder.  Examination of 
the abdomen was soft and nontender, with no organomegaly 
found and normal bowel sounds.  There was no diagnosis of any 
current liver problems made.

The Court of Appeals for Veterans Claims (CAVC) has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted medical evidence 
showing a current chronic liver disorder.  The only other 
support for this claim is found in the veteran's statements.  
He is not qualified to render a medical diagnosis or a 
medical opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (CAVC held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (CAVC held 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

For these reasons, the Board finds that the service medical 
records do show findings of an acute infection, suspected to 
either be a gastrointestinal infection or questionable 
hepatitis, with elevated SGOTS that resolved without any 
residual disability as none was shown on separation 
examination.  There is no current medical diagnosis of a 
chronic liver condition shown on the most recent treatment 
records and the most recent VA examination of November 2002.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder of liver inflammation.  See Gilbert, supra.  
Accordingly, the appeal must be denied.

 
ORDER

Entitlement to service connection for liver inflammation is 
denied.  
 

REMAND

The veteran indicates that he served in Thailand during the 
Vietnam War.  His DD 214 shows he received, among many 
others, the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal, and that he had 6 years and 11 months of 
foreign service.  The veteran's service personnel record is 
not found in the claims file.  The veteran claimed exposure 
to Agent Orange based on his service in Thailand.  The Board 
notes that the use of Agent Orange in certain areas of 
Thailand in 1964 and 1965 has been confirmed.  

The veteran contends that he is entitled to service 
connection for hypertension.  He reported abnormal EKG in 
service.  Mild hypertension was diagnosed at an August 2002 
VA examination; however, etiology of the hypertension was not 
addressed.

The veteran also contends that service connection is 
warranted for arthritis of both hands, which he says began in 
service and has worsened.  An August 2002 VA examination 
revealed a diagnosis of moderately significant osteoarthritic 
changes of the hands, but again did not address the etiology 
of the osteoarthritis.

Regarding the veteran's service connection claim for 
urinary/prostate problems, the Board notes that there has 
been treatment in service for urinary complaints that he 
underwent testing for in November 1967, with smear results 
showing many white blood cells, but no organism.  He 
complained of urinary tract problems and sometimes had pain 
on urination.  Currently he is shown to have chronic problems 
with his urinary tract, enlarged and elevated PSA's, but with 
no evidence of malignancy.  His current diagnosis is benign 
prostate hypertrophy (BPH), as shown in the August 2002 VA 
examination.  The RO is noted to have based its denial of his 
claim for service connection for urinary/prostate problems on 
a direct basis due to there being no evidence of urinary 
problems in service, in direct contradiction to the November 
1967 service medical record.  The August 2002 VA examination 
contains no opinion as to the etiology of the veteran's 
current prostate and urinary problems.

Regarding the service connection claim for a visual disorder 
to include cataracts, the RO is noted to have based its 
denial on findings that there was no evidence of cataracts in 
service.  The Board notes that there has been treatment in 
service for refractive error such as astigmatism/presbyopia 
shown in service, and this was noted by the RO in its denial, 
with refractive error said to not be subject to service 
connection.  See 38 C.F.R. § 3.303 (c) (2004).  However, 
there were also other eye findings besides refractive error 
shown in the service medical records, the significance of 
which is unclear.  These findings include a January 1980 
periodic examination which included findings of an "inferior 
corneal arcus" on examination of the eyes.  Also in the 
January 1980 examination, interocular tension was recorded as 
follows: "OD 13 0512."  The August 2002 VA examination 
contains no opinion as to the etiology of the veteran's 
current eye problems.  The veteran is also noted to have 
alleged that sun exposure while in service may have caused or 
contributed to the development of his cataracts and the 
examination should address this question.  Finally, the 
examination must consider whether the veteran's congenital 
refractive error shown in service was aggravated by trauma or 
disease encountered during service.  See Browder v. 
Derwinski, 1 Vet. App. 204, 207-08 (1991); see also 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45, 711 (1990) 

Upon review of the evidence, the Board finds that the August 
2002 VA examination was inadequate as the examination did not 
address the etiology of the veteran's diagnosed disabilities.  
A remand is necessary in this case in order to comply with 
VA's duty to assist the veteran.  This requires obtaining a 
thorough and contemporaneous medical examination in order to 
determine the nature and etiologies of the veteran's 
disabilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should obtain the veteran's 
service personnel record to determine 
when and where the veteran served in 
Thailand and if he ever served in 
Vietnam.

2.  The AMC should return the claims file 
to the examiner, Leonard Thomas Baker, 
who performed the August 2002 VA 
examination and request etiology opinion 
as to the veteran's hypertension.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran's 
hypertension is related to his service.

If the examiner is not available, then 
the AMC should schedule the veteran for a 
VA examination to determine the nature 
and etiology of the veteran's 
hypertension.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran's 
hypertension is related to his service.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After completion of # 1 above, the 
AMC should return the claims file to the 
examiner, Leonard Thomas Baker, who 
performed the August 2002 VA examination 
and request etiology opinion as to the 
veteran's enlarged prostate.  After 
complete review of the claims file, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's current prostate 
problem is related to his service. 

If the examiner is not available, then 
the AMC should schedule the veteran for a 
VA examination to determine the nature 
and etiology of the veteran's claimed 
disability of the urinary tract and/or 
prostate.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder of the urinary tract 
and/or prostate?  If so, is it as least 
as likely as not (i.e., at least a 50-50- 
probability) that any current disorder(s) 
of the urinary tract and/or prostate are 
related to any such disorders that were 
treated in service?  If the disorder of 
the urinary tract and/or prostate is not 
shown to have been related to the 
treatment for urinary symptoms treated in 
service, the examiner should also address 
whether it is at least as likely as not 
related to claimed exposure to Agent 
Orange in service.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  The AMC should return the claims file 
to the examiner, Leonard Thomas Baker, 
who performed the August 2002 VA 
examination and request etiology opinion 
as to the veteran's eye disorder.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran's 
eye disorder is related to his service.

If the examiner is not available, then 
the AMC should schedule the veteran for a 
VA examination to determine the nature 
and etiology of the veteran's claimed 
disability of the eyes, to include 
cataracts.  The claims folder must be 
made available to the examiner(s)  prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder of the eye, to include 
cataracts?  If so, is it as least as 
likely as not (i.e., at least a 50-50- 
probability) that any current disorder(s) 
of the eye related to any findings shown 
in service, to include the findings shown 
in January 1980, including a finding of 
"inferior corneal arcus" on examination 
of the eyes and the measurement of 
interocular tension of OD 13 0512 made in 
the January 1980 periodic examination, or 
otherwise related to events in shown in 
service?  If the disorder of the eye is 
not shown to have been related to the eye 
findings shown in service, the examiner 
should also address whether it is at 
least as likely as not related to claimed 
exposure to sunlight in service.  The 
examiner should also address whether any 
congenital eye disorder, such as 
presbyopia or astigmatism treated in 
service was aggravated by any trauma or 
disease encountered during service.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  The AMC should return the claims file 
to the examiner, Leonard Thomas Baker, 
who performed the August 2002 VA 
examination and request etiology opinion 
as to the veteran's osteoarthritis of the 
hands.  The examiner should provide an 
opinion as to whether it is as least as 
likely as not (50-50 probability) that 
the veteran's osteoarthritis of the hands 
is related to his service.

If the examiner is not available, then 
the AMC should schedule the veteran for a 
VA examination to determine the nature 
and etiology of the veteran's 
osteoarthritis of the hands.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The examiner should provide an opinion as 
to whether it is as least as likely as 
not (50-50 probability) that the 
veteran's osteoarthritis of the hands is 
related to his service.

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims 
including addressing the veteran's 
possible exposure to Agent Orange.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


